                                                           :I r   i"-i .
                                                                  1• i     ! .tlO I V jij:\ I
                                                                                    DIV.
                     UNITED STATES DISTRICT COURT
                                                                  Tiiir; pq      nu o- nc
                     SOUTHERN DISTRICT OF GEORGIA                                   '
                          SAVANNAH DIVISION
                                                              SO.               OF GA.

MAGGIE TSAVARIS,

        Plaintiff,

V.                                             CV418-125

SAVANNAH LAW SCHOOL,LLC,
et al.,

        Defendants.


                                  ORDER


        Defendants move to file the following documents under seal

pursuant to S.D. Ga. L.R. 79.4 and the consent protective order entered in

this case, see doc. 25:

     • Exhibits to Defendants Savannah Law School, LLC and John
       Marshall Law School, LLC (DE)'s Motion for Summary Judgment
       and Brief in Support;
     • Exhibits to Defendants Michael Markovitz and Malcolm Morris's
       Motion for Summary Judgment and Brief in Support;
     • Exhibits to Defendants JMLS 1422, LLC and John Marshall Law
       School's Motion for Summary Judgment and Brief in Support; and
     • Redacted Portions within the bodies of the three above-listed
        motions and the accompanying S.D. Ga. L.R. 56.1 Statements of
        Material Fact.


Doc. 52. Defendants' motion to file those documents under seal, which is

unopposed, is GRANTED. See S.D. Ga. L. R. 7.5 ("Failure to respond
within the applicable time period shall indicate that there is no opposition

to a motion.").

     SO ORDERED,this'^-'^^^av otAugust, 2019.
                                  CHRisTOPHiR L. Ray
                                  United States Magistrate JuodE
                                  Southern District of Georgia
